Citation Nr: 1425832	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  06-25 748	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran had active duty service from October 1967 to July 1969.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that, in part, denied the claim of entitlement to an initial compensable rating for bilateral hearing loss and dismissed the claim for an initial rating in excess of 10 percent for tinnitus.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the October 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the February 2012 Board decision that denied the claim of entitlement to an initial compensable rating for bilateral hearing loss and dismissed the claim for an initial rating in excess of 10 percent for tinnitus, is vacated.  The remainder of the February 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




